Citation Nr: 1129276	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  10-09 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to December 1972, to include service in the Republic of Vietnam.  He is the recipient of the Combat Action Ribbon, the Republic of Vietnam Meritorious Unit Commendation, the Vietnam Campaign Medal, and the Vietnam Service Medal with three stars.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Indianapolis, Indiana.  This rating action denied entitlement to service connection for PTSD and a compensable disability evaluation for bilateral hearing loss.  The Veteran filed a timely notice of disagreement with these determinations and perfected his appeal in March 2010.  

In January 2010, the Veteran testified before a Decision Review Officer and in August 2010, the Veteran testified before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.

Clemons v. Shinseki

The Veteran originally filed a claim of entitlement to service connection for PTSD.  Although not specifically claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is.]



The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be notified if any further action on his part is required.


FINDING OF FACT

In correspondence dated in July 2010 as well as during his August 2010 Board hearing, prior to promulgation of a Board decision, the Veteran indicated that he wished to withdraw his appeal seeking a compensable disability evaluation for bilateral hearing loss.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal, regarding the Veteran's claim of entitlement to a compensable disability evaluation for bilateral hearing loss, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Veteran may limit an appeal as he wishes, and where he does so, the Board is without authority to adjudicate the claim.  Hamilton v. Brown, 4 Vet. App. 528, 544 (1993).  The Veteran's attorney, in July 2010 correspondence, and the Veteran at his August 2010 Board hearing, conveyed that he wished to withdraw his claim seeking a compensable disability evaluation for bilateral hearing loss and both these request have been reduced to writing and associated with the claims folder.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  The Veteran has withdrawn his appeal for a compensable disability evaluation for bilateral hearing loss.  Thus, no allegations of error of fact or law remain for appellate consideration, as to the aforementioned matter.  As such, this issue is dismissed.


ORDER

The appeal seeking entitlement to a compensable disability evaluation for bilateral hearing loss is dismissed.  


REMAND

The Board observes that the Veteran receives regular psychiatric treatment; however, pertinent private records of his care, dated since June 2010, have not been associated with the claims folder.  Additionally, while not definitive, the claims folder reflects the Veteran's regular VA treatment, but the record does not reflect sufficient attempts to ascertain and/or obtain any such records relevant to his acquired psychiatric condition.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the Board is without discretion and the claim must be remanded.  

The Veteran presently seeks to establish service-connection for an acquired psychiatric disorder, to include PTSD.  Specifically, the Veteran maintains that his current acquired psychiatric disorder, results from his experiences while serving as a part of combat operations in Vietnam.  The evidence of record confirms that the Veteran engaged in combat, that his claimed stressors are related to combat with an enemy, which the Board finds to be consistent with the circumstances, conditions and hardships of his service.  Therefore, the Veteran's competent and credible account is sufficient to confirm his claimed stressors.  See 38 C.F.R. § 3.3.304(f)(2) (2010); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While no Axis I acquired psychiatric condition was diagnosed at his September 2007 VA examination, the Veteran has submitted a private psychiatric treatment record, reflecting diagnosed depression and PTSD.  In light of the likely outstanding records and medical evidence reflecting the Veteran's diagnosis with PTSD and depression, the evidence of record must be supplemented with additional medical examination and opinion as to a fully informed evaluation of the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).  Consequently, the Board is without discretion and must remand the claim to obtain additional evidence and opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the Veteran that he may submit lay statements from individuals who (i) witnessed, and/or (ii) were contemporaneously informed of, his in- and post-service psychiatric symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  The RO should contact the Veteran, to ascertain any private physician(s) and/or facility(ies) where he received any acquired psychiatric related treatment(s), since June 2010, to include from private licensed mental health counselor, K. Gardner, L.M.H.C., as well as the private Family Psychiatric Center, LLC, facility.  The RO should also ascertain the approximate date(s) and location(s), if any, where the Veteran received any VA acquired psychiatric related treatment(s) and/or hospitalization(s).  Then undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, the RO should arrange for the Veteran to be examined to determine the etiology of any currently diagnosed acquired psychiatric disorder.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  

If PTSD is diagnosed, the examiner should specifically note each of the Veteran's claimed in-service stressor(s), if any, which adequately support, and are related to, this diagnosis.  For the purposes of this examination, the examiner should accept the Veteran's account of combat related stressors as being sufficiently verified for VA purposes.  As to any other acquired psychiatric diagnosis as may be made, the examiner should indicate whether it is at least as likely as not that the disability had its onset in-service or is otherwise related to the Veteran's military service. 

In providing the requested opinion, the examiner should consider and address (i) the Veteran's account of symptomatology, to include his March 2007 stressor statement; (ii) the September 2007 VA psychiatric examination report; (iii) the May 2010 private psychiatric intake assessment; and (iv) any other evidence deemed pertinent.  A full rationale should be provided for any and all provided conclusions.  


4.  The RO should review the examination report to determine if it is in compliance with this REMAND.  If deficient in any manner, it should be returned, along with the claims file, for immediate corrective action.

5.  Then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


